Name: 2012/176/EU: Council Decision of 8Ã March 2012 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa
 Date Published: 2012-03-28

 28.3.2012 EN Official Journal of the European Union L 90/1 COUNCIL DECISION of 8 March 2012 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes (2012/176/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with point (a)(i) of Article 218(6) and the second subparagraph of Article 218(8), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and its Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes (hereinafter the Protocol) was signed on behalf of the Union on 7 October 2010. (2) As a result of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (3) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes is hereby approved on behalf of the Union. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 10 of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 March 2012. For the Council The President M. BÃDSKOV